        Case 1:20-cv-04356-JGK Document 18 Filed 06/11/21 Page 1 of 1
         Case 1:20-cv-04356-JGK Document 17 Filed 06/11/21 Page 1 of 1




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District ofNew York
                                                      86 Chambers Street, 3n1 floor
                                                      New York NY 10007


                                                      June 11 , 2021


BYECF

Honorable John G. Koeltl
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

                               Re: Joseph Eugene Franckowiak III v. Comm ' r of Soc. Sec.
                                   20 Civ. 4356 (JGK)

Dear Judge Koeltl:

         Pursuant to the schedule in the above-referenced Social Security case, the government's
brief is due by June 14, 2021. We write respectfully to request, with the consent of plaintiffs
counsel, that the time to file the brief be adjourned for two weeks, until June 28, 2021, with
plaintiffs reply, if any, due July 19, 2021. The reason for this request is to allow sufficient time
to prepare the defendant's papers in consultation with the Social Security Administration. Two
prior adjournments of the date for filing the Commissioner' s brief were granted. We appreciate
the Court's consideration of this request.

                                              Respectfully,

                                              AUDREY STRAUSS
  APPi..lCATION GRANTED                       Acting United States Attorney
         SO ORDERED




cc: Josephine Gottesman, Esq.
